Citation Nr: 0639571	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-30 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for varicose 
veins of the right leg, and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to April 
1957. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  During the pendency of this claim, 
jurisdiction over the claims file was transferred to the RO 
in Reno, Nevada.  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2004.  
A transcript of the hearing is associated with the claims 
file.

In November 2004 and March 2006, the Board remanded this 
claim for additional evidentiary development.  It has since 
been returned to the Board for further appellate action.

In June 2002 the veteran filed a claim for service connection 
for deep vein thrombosis of the right leg.  In November 2004 
and March 2006, the Board referred this claim to the 
originating agency for appropriate action.  The record still 
does not reflect that the originating agency has taken any 
action in response to this claim.  Therefore, it is again 
referred to the originating agency for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed November 1966 rating decision, service 
connection was denied for varicose veins of the right leg . 

2.  The evidence associated with the claims file subsequent 
to the November 1966 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim; is not cumulative or redundant of evidence already 
of record; and raises a reasonable possibility of 
substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for varicose veins 
of the right leg.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an unappealed rating decision of November 1966, the RO 
denied entitlement to service connection for varicose veins 
of the right leg on the basis that they were not shown on VA 
examination.  In essence, the RO found that there was no 
current disability.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence of record at the time of the November 1966 
rating decision included service medical records showing that 
the veteran was found to have varicose veins of the right 
leg.  The evidence added to the record since the November 
1966 rating decision includes clinical records and the report 
of a VA examination establishing that the veteran currently 
has varicose veins of the right leg.  This evidence relates 
to the unestablished fact of the existence of a current 
disability, necessary to substantiate the claim.  As service 
medical records document the presence of varicose veins of 
the right leg and the absence of evidence of a current 
disability was the stated basis for the denial in November 
1966, the additional evidence is neither cumulative nor 
redundant of the evidence previously of record and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.  

Accordingly, the Board finds that new and material evidence 
has been received, and reopening of the claim of entitlement 
to service connection for varicose veins of the right leg is 
in order.


ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for varicose 
veins of the right leg is granted.


REMAND

The originating agency denied reopening of the veteran's 
claim and as a result has not rendered a de novo decision on 
the merits of the claim.  It should do so before the Board 
addresses the merits of the reopened claim.   

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
any development it determines to be 
warranted.

2.  Then, the RO or the AMC should 
adjudicate the appellant's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, a 
supplemental statement of the case should 
be issued, and the appellant and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


